Citation Nr: 0521920	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than March 27, 
2001 for the award of entitlement to nonservice connected 
pension.

2.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an effective date earlier than March 
27, 2001 for the award of entitlement to nonservice connected 
pension, and denied a claim of entitlement to special monthly 
pension.  The Nashville, Tennessee RO currently has 
jurisdiction over the claims.


FINDINGS OF FACT

1.  The veteran did not submit a timely substantive appeal 
with respect to a September 1994 RO decision that denied a 
claim of entitlement to nonservice connected pension.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
between the date of final decision in September 1994 and the 
March 17, 2001 effective date of award assigned.

3.  The veteran has been assigned disability ratings of 50% 
for dysthymia, 30% for gastroesophageal reflux disease 
(GERD), 20% for cervical strain with possible neuritis and 
myofasciitis, 20% for lumbar strain and 0% for contusions of 
the pelvis; he has a combined 80 percent disability rating.

4. The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, has functional use of his upper and lower 
extremities, and does not need the aid and assistance of 
another person to perform the routine activities of daily 
living or to protect him from the hazards or dangers incident 
to his environment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 27, 
2001 for the award of nonservice connected pension benefits 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(ii) (2004).

2.  The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met. 38 U.S.C.A. §§ 1521, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date for award of pension

The veteran claims entitlement to an effective date earlier 
than March 27, 2001 for his award of entitlement to 
nonservice connected pension.  The assignment of effective 
dates of awards is generally governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  Except as otherwise provided, the 
effective date of an evaluation and award of pension based 
upon an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2004).  Under 38 C.F.R. § 3.155(a), the claimant or 
a representative of the claimant can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the claimant 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The Board finds that the claim for an earlier effective date 
of award of nonservice connected pension must be denied as a 
matter of law, and the factual and jurisdictional matters on 
this issue may be briefly summarized.

The RO first adjudicated a claim of entitlement to nonservice 
connected pension by rating decision dated September 1994.  
The evidence at that time included private and VA clinic 
records as well as a notification from the Social Security 
Administration (SSA) that the veteran had been deemed 
disabled as of August 31, 1993.  The RO provided the veteran 
notice of this decision by letter dated September 21, 1994 
and, later that month, the veteran filed a timely notice of 
disagreement (NOD) with this decision.  See 38 C.F.R. 
§ 20.302(a) (1994).

As required by law, the RO issued a Statement of the Case 
(SOC) on November 7, 1994 advising the veteran of the Reasons 
and Bases for its denial of benefits as well as his rights to 
appeal the decision to the Board.  The RO received additional 
records in the form of VA clinic records pursuant to its own 
information request, and issued another rating decision dated 
November 22, 1994 denying the benefits sought.  An RO letter 
dated November 29, 1994 notified the veteran of the continued 
denial of his claim and enclosed a VA Form 4107 explaining to 
the veteran his procedural and appellate rights.

Under the law extant in 1994, the veteran was required to 
file a substantive appeal within the one year time period 
following the RO's notice of decision dated September 21, 
1994.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  
20.302(b) (1994).  A Substantive Appeal consisted of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1994).  A Substantive 
Appeal should have set out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  Id.  The Board was required 
to construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal.  Id.  See 
generally Szemraj, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A review of the record fails to reveal any documents filed by 
the veteran, or by a representative on his behalf, within the 
remaining appeal period following the RO's issuance of an SOC 
in November 1994.  There are no recorded communications from 
the veteran requesting an extension of time to submit a 
timely appeal under 38 C.F.R. § 3.109(b), and there is no lay 
or medical evidence suggesting that the veteran's disability 
prevented him from either filing a timely substantive appeal 
or requesting a time extension.  See generally Corry v. 
Derwinski, 3 Vet. App. 231, 235 (1992).  Furthermore, the RO 
closed the appeal and has not waived the substantive appeal 
jurisdictional requirement as it pertains to its September 
1994 rating decision.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556 (2003).  That decision, accordingly, is final.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1994).

The record next reflects that the veteran submitted an Income 
Net-Worth and Employment Statement (VA Form 21-527) on May 
15, 2001.  The RO initiated development of a claim of 
entitlement to non-service connected pension, and obtained VA 
clinic records showing treatment at the Huntington VA Medical 
Center (VAMC) beginning on March 27, 2001.  By means of an RO 
rating decision dated July 19, 2001, the RO granted the 
veteran's claim of entitlement to nonservice connected 
benefits.  The RO assigned an effective date of March 27, 
2001 based upon their interpretation that the veteran's VA 
treatment beginning on March 27, 2001 could be accepted as 
constituting an informal claim for pension benefits under 
38 C.F.R. § 3.157.

The facts are clear that, following the September 1994 RO 
denial of nonservice connected pension, the veteran next 
filed a claim for pension benefits on May 15, 2001.  There 
was no informal claim, formal claim, or written intent to 
file a claim for entitlement to pension benefits between the 
date of final decision in September 1994 and the May 15, 2001 
request to reopen the claim.  Thus, the date of May 15, 2001 
is the proper effective date of award in this case; the date 
of claim following a prior final disallowance.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The RO has 
assigned an earlier effective date pursuant to the provisions 
of 38 C.F.R. § 3.157 that allows for certain records, such as 
VA clinic records, to be accepted as constituting an informal 
claim for pension or compensation benefits.  However, this 
provision applies only after a formal claim has been 
"allowed."  38 C.F.R. § 3.157(b) (2004).  As there was no 
"allowed" formal claim prior to the May 15, 2001 
application for pension benefits, the Board finds as a matter 
of law that the provisions of 38 C.F.R. § 3.157(b) are not 
for application in this case.

In so holding, the Board acknowledges that the veteran has 
been deemed disabled by SSA since 1993.  The provisions of 38 
U.S.C.A. § 1502 were amended, effective in September 2001, to 
provide that VA will consider a veteran to be permanently and 
totally disabled if he/she is determined to be disabled for 
SSA purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  The effective 
date of application of this liberalizing law, however, 
provides no benefit to the veteran in this case.  In this 
case, the veteran failed to perfect an appeal to the RO's 
September 1994 factual determination that he was not 
permanently and totally disabled and the law, and not the 
merits, determines the effective date of award in this case.

The Board also notes that there is nothing in the claims file 
to show that the veteran meets the requirements for a 
retroactive effective date for pension benefits based upon 
incapacitation to file a claim.  See 38 U.S.C.A. § 
5110(b)(3)(A), (B) (West 2002);38 C.F.R. § 3.400(b)(ii)(B) 
(2004) (if the veteran was prevented, by reasons of a 
disability which was so incapacitating, from applying for 
pension benefits for a period of at least 30 days beginning 
on the date on which he became permanently and totally 
disabled, the effective date will be the date of application 
for the benefits or the date on which he became permanently 
and totally disabled, provided that the veteran applies for a 
retroactive award within one year from such date, whichever 
is to the advantage of the veteran).  The claim, therefore, 
must be denied as a matter of law.

II.  Entitlement to special monthly pension

The veteran contends that his current disabilities render him 
permanently housebound and/or so disabled as to require the 
regular aid and attendance of another person.  In the present 
case, the veteran is in receipt of an award of non-service 
connected pension benefits.  See 38 U.S.C.A. § 1521(a) (West 
2002) (VA shall pay pension to a war period veteran who is 
permanently and totally disabled from non- service connected 
disability).  A veteran may receive additional monthly 
pension where he/she is helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351 (2004).  
Eligibility for such benefits requires that the veteran 
establish that he/she (1) is blind or functionally blind; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) has a factual need for aid and attendance.  
38 C.F.R. § 3.351(c) (2004).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. § 
3.352(a) (2004).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he/she is not required 
to satisfy all of the enumerated disabling conditions.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996). VA must consider all 
of the above-mentioned factors within the regulation. Id. at 
224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if in addition to having a 
single disability rated at 100 percent, the veteran is 
permanently housebound or meets applicable schedular criteria 
consisting of a single 100 percent rating with additional 
disability evaluated at 60 percent or more.  38 U.S.C.A. § 
1521(e) (West 2002); 38 C.F.R. § 3.351(a)(1) (2004).  A 
condition precedent to receiving monthly pension at the 
housebound rate is a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under §4.17 
of Chapter 38). 38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2004).

The veteran claims an inability to care for himself.  His 
medical records reflect, in pertinent part, that he received 
a work-related injury in 1988 resulting in diagnoses of 
contusion of the pelvis with intrapelvic adhesions, genito-
urinary scarring and pain, and contusion of the low back with 
chronic muscle inflammation.  His subsequent VA clinic 
records reflect his treatment for anxiety disorder not 
otherwise specific (NOS).  He was hospitalized due to chest 
pain in July 1994 with diagnoses of atypical musculoskeletal 
chest pain, anxiety and depression, and hyponatremia 
secondary to polydypsia provided upon his discharge.

VA examination in August 1994 recorded his complaints of 
chronic lumbosacral and cervical spine pain.  He reported 
increased pain with activities such as standing, stooping, 
lifting, pushing and pulling.  He also reported decreasing 
grip bilaterally.  He had a gastrointestinal intolerance to 
Motrin therapy.  His physical examination indicated diagnoses 
of post traumatic paraspinal spasms, chronic cervical and 
lumbar strain, decreased grip bilaterally with a question of 
neuritis secondary to myofasciitis, and contusions of the 
pelvis bilaterally with no acute complaints.

Thereafter, the veteran's VA clinic records include a 1995 
clinic record wherein he reported being deemed disabled by 
SSA for the last two years due to back pain.  He was 
reporting neck pain and numbness.  His physical examination 
included findings of 4+5 strength of the left triceps versus 
5/5 strength in the right.  His deep tendon reflexes were 
decreased 1+ on the left triceps.  An magnetic resonance 
imaging (MRI) was reported as showing C6/C7 herniated disc.  
He was hospitalized in July 1998 due to chest pain with 
radiation into the left arm.  His intake assessment included 
his report that he walked frequently, had an "active" 
physical activity level and otherwise had no significant 
limitations.  He was discharged with diagnoses of atypical 
chest pain and anxiety.  

VA clinic records in March 2001 recorded the veteran's 
complaint of a dull, hurting low back pain with flare-ups, 
right hip pain with sharp pain in the joint, and ruptured 
disc in the neck with "PARALYSIS IN HANDS & ARMS AT TIMES 
WORST THAN OTHERS, CAN'T HOLD COFFEE POT IN THE A.M."  His 
physical examination showed that he was able to walk on his 
toes and heels, able to bend forward with slight decreased 
range of motion and extended back, and slight tightness 
across the lower sacral-thoracic area with swelling and 
decreased movement.  He had 5/5 motor strength in the upper 
and lower extremities with intact reflexes.  His toes were 
downward.  He was given an impression of paraspinal muscle 
sprain, prescribed methacarbinals, and referred to a 
rehabilitation consultation.  In April 2001, he reported 
"off and on" right hip and low back pain as well as right 
hand weakness and shakiness rendering him unable to hold a 
cup of coffee.  He further reported panic attacks and poor 
sleep.  An x-ray examination of the hips was significant for 
possible very mild early joint space loss in the right hip.

A May 15, 2001 physical therapy progress report included the 
veteran's report of back pain 75% of the time treated with 
Citalopram.  His physical examination noted a normal gait, 
intact deep tendon reflexes (DTR's), no atrophy and tender 
exaggerated paraspinal muscles.  A rehabilitation-equipment 
evaluation and consultation conducted the next day included 
his report of 7/10 pain with intermittent leg instability and 
falling without warning.  He was issued a transcutaneous 
electrical nerve stimulation (TENS) unit and an adjustable 
cane to assist with ambulation.  An upper gastrointestinal 
(GI) series examination that same month resulted in 
impressions of posterior wall ulcer at the apex of the 
duodenal bulb, normal stomach and marked gastroesophageal 
reflux associated with moderate distal esophagitis.  

An RO rating decision dated July 2001 granted the veteran's 
claim of entitlement to nonservice connected pension.  The RO 
assigned disability ratings of 50% for dysthymia, 30% for 
GERD, 20% for cervical strain with possible neuritis and 
myofasciitis, 20% for lumbar strain and 0% for contusions of 
the pelvis bilaterally.  He had a combined rating of 80%.

In November 2001, the veteran was provided an Aid and 
Attendance evaluation by his VA clinician.  The examiner 
recorded the veteran's complaints of loss of control of bowel 
movements and weakness of the right arm and right leg.  He 
was noted to hold diagnoses of low back pain, dysthymia, 
degenerative joint disease and anxiety, and atypical chest 
pain.  The veteran indicated being capable of leaving his 
home, walking one block with his cane, and staying away from 
home 2 to 3 hours at a time.  He indicated that he did not 
require the supervision of another person when away from 
home.  He required use of a cane for assistance in walking, 
and reported the need for a wheelchair when getting out of 
bed or when in the community shopping.  In a section 
describing whether the veteran required actual assistance 
from others, the examiner recorded the following:

"Cannot Lift anything or grip anything, even cups 
and glasses.  Needs assistance getting in and out 
of tub.  Cannot grasp anything.  Needs assistance 
dressing and undressing.  RT leg numb in A.M. and 
cannot get out of bed for about 45 min to 1 hr."

VA clinic records include a November 21, 2001 visitation 
wherein the veteran reported as a walk-in due to report of 
soiling himself during a coughing spell.  He reported chronic 
numbness down in the right thigh.  His back pain was much 
better on certified rehabilitation therapist (CRT) treatment, 
and he denied needing a treatment change.  He denied symptoms 
such as loss of urinary control.  On physical examination, he 
was noted to be ambulating with a cane reporting a pain level 
of "3."  His extremities demonstrated full range of motion 
(ROM) with no muscle atrophy in either leg.  His neurologic 
examination demonstrated increased DTR in the left lower 
extremity (LLE).  He agreed to Toradol injection that brought 
his pain level down to a "2."  

The veteran underwent a magnetic resonance imaging (MRI) scan 
in December 2001 that demonstrated mild central bulging 
annuli at L3-4, L4-5 and L5-S1 with asymmetry on the right 
side of L5-S1 and mild foraminal stenosis.  Nerve conduction 
velocity (NCV) studies were significant for findings of low 
amplitude motor evoked response in the right peroneal nerve, 
and no H reflex in the LLE.  Electromyography (EMG) studies 
showed evidence of minimal denervation in the muscle supplied 
mainly the L4-L5 roots.  The NCV/EMG results were deemed 
suggestive of "mild L4 L5 radiculopathy."  A computerized 
tomography (CT) scan of the cervical spine revealed mild 
narrowing of the left C3-C4 neural foramen, small central C4-
C5 disc bulge without cord compression, and marked C6-C7 
spondylosis with bilateral neural foraminal and left lateral 
recess narrowing.

VA clinic records include the veteran's January 2002 report 
of severe pain in his right leg.  He further reported 8/10 
low back pain that was an "aching" sensation, and 
intermittent in nature.  He complained of chronic dyspepsia.  
On May 10, 2002, he reported a falling incident as a result 
of his back giving out on him.  His functional assessment 
included his report of his legs and back giving out on him.  
However, he indicated having sufficient energy to perform his 
activities of daily living.  On May 12, 2002, he reported 
that his falling incident resulted in a laceration of the 
right finger as well as aches in his shoulders and neck.  His 
heartburn and epigastric discomfort was worsening.  He was 
obtaining relief of back pain with a prescription of 
Darvocet.  He reported his low back pain as a level 4 
intensity with characteristics of aching and pulling.  His 
symptoms were intermittent in nature.  On physical 
examination, his extremities showed full ROM, no muscular 
spasms, pedal pulses palpable bilaterally, and no pedal 
edema.  He was given prescriptions of Darvon and muscle 
relaxants as needed (PRN) as well as a Toradol injection.  
His dyspepsia was treated with a prescription of 
lansoprasole.

In May 2002, the veteran's VA physician filled out a VA Form 
21-2680 (EXAMINATION FOR HOUSEBOUND STATUS OR PERMANENT NEED 
FOR REGULAR AID AND ATTENDANCE) on behalf of the veteran.  
The veteran's complaints included chronic neck, low back and 
left upper extremity pain at an 8/10 level.  He reported an 
inability to dress and feed himself due to numbness, 
shakiness and loss of grip in both hands.  He indicated that 
he could not roll the wheels on his wheelchair due to his 
hand weakness.  He claimed an inability to stand for longer 
than 5 minutes due to right lower extremity numbness, 
weakness and give-way that caused him instability of gait.  
He indicated being incapable of bearing weight on the lower 
extremities without assistance.  He "constantly" ambulated 
with a and did not drive.  He reported an incident one week 
previously wherein he fell due to right leg give-way, and 
required emergency room treatment for a laceration of the 
right index finger.  He spent approximately 10-11 hours a day 
in bed, and the majority of the day in a lounge chair with a 
heating pad and his legs elevated.  His wife prepared his 
meals, bathed him, dressed and undressed him, and transferred 
him from the bed, commode and chairs.  He also had epigastric 
pain.  The physician checked a box indicating that the 
veteran was unable to walk without the assistance of another 
person.  He only left the premises two times per month for 
appointments wherein his wife pushed his wheelchair and drove 
him.  His medications included Toradol injections back and 
neck pain.  The physician recorded diagnoses of duodenal 
ulcer disease, dysthymia, anxiety, chronic low back pain due 
to degenerative joint disease and L5-S1 degenerative disc 
disease, and cervical spine disability with moderate C6-C7 
spondylosis, left C3-C4 neural foramina and history of 
progressive bulging annuli.  The physician checked a box 
indicating "VETERAN REQUIRES THE DAILY PERSONAL HEALTH CARE 
SERVICES OF A SKILLED PROVIDER WITHOUT WHICH THE VETERAN 
WOULD REQUIRE HOSPITAL, NURSING HOME OR OTHER INSTITUTIONAL 
CARE." 

Subsequent VA clinic records include an April 15, 2003 
nursing intake wherein the veteran complained of a possible 
loosening of a prior inguinal hernia repair.  At that time, 
he reported having sufficient energy to perform his 
activities of daily living, and denied having a new 
functional impairment/limitation with a limb or amputation.  
He denied loss of sphincter control or muscle weakness.  He 
described level 4 pain that was aching, dull and intermittent 
in nature.  On physical examination, his extremities showed 
full ROM, no muscular spasms, pedal pulses palpable 
bilaterally, and no pedal edema.  On May 13, 2003, he 
underwent a preoperative physical evaluation for left 
inguinal hernia repair.  On physical examination, he was 
negative for arthritis, joint stiffness and myalgia.  His 
muscle appearance was normal with no joint swelling or 
deformity.  His motor examination showed "no loss of 
strength, normal 5/5."  His sensory examination indicated no 
loss of sensation.

A statement from the veteran's wife, received in May 2003, 
alleged that he required use of a wheelchair and constant aid 
and attendance.  She described his need for assistance in 
activities such as bathing and getting out of bed due to 
severe pains in his leg, neck, back and shoulder.  She 
observed that his medical condition was worsening.

In December 2003, the veteran underwent a VA Aid and 
Attendance examination.  His reported symptoms included daily 
headaches; occasional dysphasia; quite frequent nausea, 
vomiting, reflux and abdominal pains; nocturia; recurrence of 
left inguinal hernia; nonradiating low back pain; cervical 
spine pain radiating into the shoulders; right thigh 
numbness; and "some right hand numbness and weakness."  He 
reported living in a mobile home with his wife.  He did not 
drive due to nervousness and seeing difficulties.  He could 
see with his glasses to read the paper and books.  He managed 
his own money affairs and benefits.  He denied any falls or 
hazards in his daily environment for the last six months.  He 
was a television watcher during a typical day.  He used a 
cane to walk due to back and hip pain.  He occasionally used 
a wheelchair when going long distances or to the store.  On 
physical examination, he presented to the examination in a 
wheelchair.  He had a slight right-sided limp when he 
transferred to the examination table.  There was full range 
of motion of the cervical spine absent paraspinal muscle 
spasms.  There was some tenderness with palpation of the 
vertebral processes.  His lumbar spine was significant for 
lumbosacral tenderness.  He had full ROM, no paraspinal 
spasm, and negative straight leg raising test.  His 
neurologic examination demonstrated 2+ DTR's of the patella 
with motor strength "slightly diminished" on the right 
compared to the left.  However, there was no atrophy.  His 
sensation was diminished to light touch, however, intact to 
more painful stimuli in the upper and lower extremities.  His 
upper extremity strength was "slightly diminished" on the 
right "primarily he states due to apprehension of pain in 
the neck."  His grip strength was also "slightly 
diminished" on right.  He was given diagnoses of chronic low 
back pain with marked lumbar degenerative disc disease (ddd); 
history of palpitations; bilateral inguinal hernia repair; 
recurrent left inguinal hernia repair; GERD; status post 
right knee arthroscopy in 1985; marked cervical ddd; mild 
chronic obstructive pulmonary disease (COPD); and mild 
bilateral hip degenerative joint disease (djd).

The veteran also underwent a mental disorders examination in 
December 2003.  He reported some problems with the law such 
as driving under the influence (DUI) in July 2003.  However, 
he no longer drove as he was "permanently confined" to a 
wheelchair.  Either his wife or neighbor drove him to 
appointments.  The examiner further reported "[the veteran] 
has been in a wheelchair for over two years, so he has no 
outside activities other than sitting on a porch and 
occasionally fishing from his wheelchair and spends most of 
his time inside watching television.  He was given diagnoses 
of dysthymia and generalized anxiety disorder with a Global 
Assessment of Functioning (GAF) Score of 45.

The record is clear, and there is no dispute, the veteran is 
not blind, or nearly blind, or institutionalized in a nursing 
home on account of physical or mental incapacity.  He has not 
had any amputation of his limbs.  The dispositive issue on 
appeal, therefore, involves whether the veteran has 
functional loss of use of his upper and lower extremities to 
the extent that he requires the aid and assistance of another 
person to perform the activities of daily living.

According to statements of record, the veteran claims that he 
is physically unable to take care of himself due to multiple 
physical disabilities.  In fact, he argues that he is unable 
to feed himself secondary to weakness of the upper 
extremities, and is confined to a wheelchair due to weakness 
of the lower extremities.  He also indicates he requires 
assistance in pushing his wheelchair as his hands are too 
weak to roll the wheels.  His wife has submitted a statement 
essentially corroborating his claim of an inability to 
perform activities of daily living such as bathing, dressing, 
eating and transferring from one mode of sitting to another.  
The Board deems the veteran and his spouse as competent to 
describe his physical limitations as outwardly manifested.  
38 C.F.R. § 3.159(a) (2004).  Competency of evidence, 
however, must be distinguished from the probative weight to 
assign to such evidence.

The Board has carefully reviewed the record, and finds that 
the averments of the veteran and his spouse as to his 
physical limitations are simply not credible and lack any 
probative value.  For instance, the veteran claims an 
inability to feed himself, dress himself, etc. due to 
weakness of the upper extremities.  However, formal medical 
examination and clinical setting findings consistently have 
described full use of the upper extremities with only 
"slightly diminished" grip of the right hand and/or "4/5" 
strength.  The Board observes that the veteran has supported 
his own body weight with his right hand through the use of a 
cane for the entire appeal period.  The veteran also claims 
an inability to ambulate due to weakness of the lower 
extremities.  He told a VA psychiatric examiner in December 
2003 that he had been "permanently confined" to a 
wheelchair for the last two years.  Similarly, he told a VA 
clinician in May 2002 that his wheelchair use was 
"constant."  However, he told the VA Aid and Attendance 
examiner in December 2003 that his wheelchair use was 
"occasional" limited to going long distances or to the 
store outside of the home environment.  He also admitted to 
the VA psychiatric examiner in December 2003 that he had been 
driving as of July 2003.  At the December 2003 Aid and 
Attendance examination, the veteran was noted to have the 
capability to transfer himself from the wheelchair to the 
examination table with only a "slight" limp noted.  This 
contrasts with the protestations by the veteran and his 
spouse that he requires assistance to transfer from his bed, 
commode and chairs.

The veteran's VA clinician has provided a Aid and Attendance 
examination report supporting the veteran's claim.  This 
examination report did not include any clinical findings with 
respect to the strength and coordination of the upper and 
lower extremities.  Rather, the examiner recorded the 
veteran's report of ambulating with a wheelchair most of the 
time, an inability to drive, an inability to bear weight with 
his lower extremities, and an inability to roll the wheels of 
his wheelchair due to hand weakness.  On this lay report, the 
examiner checked a box indicating that the veteran required 
the aid and attendance of another person.  VA is not bound to 
accept any opinion (from a VA examiner, private physician, or 
other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, the probative value of 
medical opinion is based upon many factors such as personal 
examination of the patient, knowledge and skill in analyzing 
the data, and the medical conclusion reached.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The weight of a 
medical opinion may be less if ambivalent as to exact 
diagnosis, or if the examiner is not a specialist, fails to 
explain the basis for an opinion, or treated the claimant 
only briefly or for unrelated conditions.  Sklar v. Brown, 5 
Vet. App. 140 (1993).

The medical evidence of record objectively demonstrates that 
the veteran's cervical spine disability is manifested by mild 
narrowing of the left C3-C4 neural foramen, small central C4-
C5 disc bulge without cord compression, and marked C6-C7 
spondylosis with bilateral neural foraminal and left lateral 
recess narrowing.  His lumbar spine disability is manifested 
by mild central bulging annuli at L3-4, L4-5 and L5-S1 with 
asymmetry on the right side of L5-S1 and mild foraminal 
stenosis with NCV/EMG results suggestive of "mild L4 L5 
radiculopathy."  VA Aid and Attendance examination 
demonstrated deficits of slightly diminished motor strength 
of the right upper and lower extremities.  These results are 
consistent with documented clinical findings from VA 
clinicians.

The Board finds that the description of disability impairment 
reported by the veteran and his spouse is not credible when 
weighed against the objective medical findings of record, and 
the contrary reports of capabilities reported by the veteran 
himself.  The May 2002 Aid and Attendance examination report 
is of little probative value as it is based upon an 
inaccurate history of impairments reported by the veteran, 
and contains no clinical findings to support the conclusion 
reached.  See generally Swann v. Brown, 5 Vet. App. 229 
(1993) (doctor opinions based entirely on history provided by 
claimant can be no better than facts alleged by claimant).  
The lay and medical information and evidence of record 
indicates that the veteran has used his right hand to support 
his weight when ambulating with a cane, that he ambulates 
with a cane most of the time, and that he had been driving 
until July 2003 at which time he was caught DUI.  His VA 
clinic records include numerous documentations of full ROM of 
the lower extremities with no evidence of atrophy due to 
disuse.  

On this record, the Board finds that the preponderance of the 
lay and medical evidence demonstrates that the veteran has 
functional use of his upper and lower extremities, and does 
not require the aid and assistance of another person to 
perform the routine activities of daily living or to protect 
him from the hazards or dangers incident to his environment.  
The claim for special monthly pension based on the need for 
regular aid and attendance, therefore, is denied.  The 
benefit of the doubt rule, therefore, does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that the 
veteran does not have a single disability rated as 100 
percent disabling.  As a matter of law, the veteran is 
ineligible for consideration for consideration of special 
monthly pension at the housebound rate.  38 U.S.C.A. 
§ 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2004).  Even 
assuming the veteran met the schedular rating criteria for 
eligibility, the veteran has admitted to driving his own 
vehicle as of July 2003, leaving the premises of his home, 
and being capable of ambulating with a cane.  On this record, 
it is obvious from the record that the veteran is not 
confined to his home or its immediate premises.

III.  Duty to assist and provide notice

In so holding, the Board that the record has been carefully 
reviewed the claims folder to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The veteran's claim for 
entitlement to an earlier effective date of award for 
nonservice connected pension stems from a March 2001 RO 
decision granting entitlement to the benefit, and assigning 
an effective date of award as of March 27, 2001.  The 
determination of his eligibility for an earlier effective 
date of award involves a retroactive review of the documents 
of record prior to the March 27, 2001 effective date of award 
assigned.  As indicated above, the Board has denied the claim 
as a matter of law.  As there are no relevant factual matters 
requiring development, the provisions of the VCAA do not 
apply.  VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to 
provide VCAA notice where there is no legal basis for claim 
or where undisputed facts render the claimant ineligible for 
the benefit sought); Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) ("[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.")  In any event, the rating 
decision on appeal and the October 2003 Statement of the Case 
(SOC) advised the veteran of the applicable law and 
regulations, and the Reasons and Bases for denying his claim.

With regard to the claim of entitlement to special monthly 
compensation, RO letters dated March 26, 2002, July 17, 2003, 
April 2, 4004, and June 14, 2001, advised the veteran what 
was necessary to substantiate his claim.  In fact, the rating 
decision on appeal and the October 2004 SOC provided him with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  The July 2003, April 
2004 and June 2004 letters cited above satisfied the elements 
of (2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The October 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The RO has not obtained the legal 
and medical documents pertaining to the veteran's award of 
SSA disability benefits in 1993.  The claim for special 
monthly pension concerns the current degree of impairment 
with the relevant records consisting of those records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The record is 
clear that, as of the date of award of SSA disability 
benefits in 1993, the veteran was not under a claimed 
inability to use his upper and lower extremities as reflected 
by the Board's report of the lay and medical evidence 
information for this time period.  There is no reasonable 
possibility that records generated prior to 1993 could hold 
any relevant bearing to the veteran's current state of 
disability with regard to the limited issue of his functional 
impairment of the upper and lower extremities.  

The Board notes that there are a line of pre-VCAA cases 
indicating that VA has long held a duty to obtain SSA records 
when relevant to the claim on appeal.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The duty to obtain, however, was limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim.  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  The post-VCAA 
line of cases has identified in some instances where SSA 
records would be presumed relevant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (possibility that SSA 
records could contain relevant evidence in a service 
connection claim, such as medical opinion as to etiology, it 
cannot be foreclosed as irrelevant to appeal).  Under the 
VCAA, the burden is placed on VA in assistance a claimant in 
obtaining evidence "necessary to substantiate" a claim.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  The burden of 
assistance is relieved where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  On the 
facts of this case, the Board finds that there is no duty on 
the part of VA to obtain SSA records generated in 1993 that 
have no facial relevance to the claims at hand, particularly 
when more contemporaneous evidence has been submitted and 
considered.

The Board notes that VA has also provided the veteran with a 
VA aid and attendance examination and obtained complete VA 
clinic records.  The examination reports and clinical records 
associated with the claims folder, in their totality, provide 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim for an effective date earlier than March 27, 2001 
for the award of nonservice connected pension is denied.

The claim of entitlement to special monthly pension is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


